                  Case 1:19-cv-00231-LGS Document 1 Filed 01/09/19 Page 1 of 2



BLANK ROME LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
(212) 885-5000
Rick Antonoff
Evan J. Zucker

Attorneys for Yuri Vladimirovich Rozhkov
in his Capacity as Trustee and Foreign
Representative for the Debtor

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re:
                                                                    Chapter 15
             NATALIA PIROGOVA,
                                                                    Case No. 18-10870 (SCC)

                      Debtor in a Foreign Proceeding.
 ---------------------------------------------------------------x

                             NOTICE OF APPEAL AND STATEMENT OF ELECTION
             Yuri Vladimirovich Rozhkov (the “Foreign Representative”), the trustee and foreign

 representative of Natalia Pirogova in Pirogova’s pending insolvency proceeding under the

 Russian Federation Federal Law No 127-FZ “On Insolvency (Bankruptcy),” by and through his

 counsel, Blank Rome LLP, hereby appeals to the United States District Court for the Southern

 District of New York pursuant to 28 U.S.C. § 158(a)(1) from the (a) Memorandum Decision and

 Order Denying Recognition of Foreign Proceeding under Chapter 15 of the Bankruptcy Code (the

 “Decision”) [Dkt. No. 62], entered on December 12, 2018, and (b) Order Denying Recognition of

 Foreign Insolvency Proceeding as a Foreign Main Proceeding or a Foreign Nonmain Proceeding

 [Dkt. No. 63] (the “Order”), entered on December 17, 2018, by the United States Bankruptcy Court

 for the Southern District of New York (Chapman, S.) in the above-captioned bankruptcy case. The

 Foreign Representative’s appeal of the Decision and Order includes, without limitation, any and all

                                                          1
 151097.01600/115700889v.1
                 Case 1:19-cv-00231-LGS Document 1 Filed 01/09/19 Page 2 of 2



judgments, orders, decrees, rulings, opinions and/or decisions that merged into and/or became part of

the Decision and Order, that are related to the Decision and Order, and/or upon which the Decision

and Order is based.

            The names of all parties to the Decision and Order appealed from and the names and

addresses of their counsel are as follows:

                            Party                                        Counsel
Natalia Pirogova                                       Victor A. Worms, Esq.
                                                       LAW OFFICES OF VICTOR A. WORMS
                                                       65 Broadway, Suite 750
                                                       New York, New York 10006

M Investment Capital, LLC and Mark                     Harlan A. Levy, Esq.
Shvartsburd                                            Thomas H. Sosnowski, Esq.
                                                       BOIES SCHILLER FLEXNER LLP
                                                       575 Lexington Avenue
                                                       New York, New York 10022

Yuri Vladimirovich Rozhkov                             Rick Antonoff, Esq.
in his capacity as Trustee and Foreign                 Evan J. Zucker, Esq.
Representative for the Debtor                          BLANK ROME LLP
                                                       The Chrysler Building
                                                       405 Lexington Avenue
                                                       New York, New York 10174


            There is no Bankruptcy Appellate Panel in this District and thus the optional election in

Official Form 417A is not applicable.

Dated: December 26, 2018                         BLANK ROME LLP

                                                 By:     /s/ Rick Antonoff
                                                         Rick Antonoff
                                                         Evan J. Zucker
                                                         The Chrysler Building
                                                         405 Lexington Avenue
                                                         New York, NY 10174
                                                         (212) 885-5000

                                                 Attorneys for Yuri Vladimirovich Rozhkov
                                                 in his Capacity as Trustee and Foreign
                                                 Representative for the Debtor

151097.01600/115700889v.1
